21 N.J. Super. 329 (1952)
91 A.2d 162
ISAAC JOSEPH SEXTON, PHILIP BLUME, ISIDORE MILLER, JOSEPH MILLER, LOUIS HEYMAN, DEBORAH RUBIN, VICTOR R. LEVEY, MARY B. LEVEY, HIS WIFE, FRED N. NICOLACOPULOS AND ANNA GRANT, PLAINTIFFS-RESPONDENTS,
v.
ESSEX COUNTY RITUALARIUM, AN UNINCORPORATED ASSOCIATION, AND ESSEX COUNTY RITUALARIUM SYNAGOGUE, A CORPORATION OF NEW JERSEY, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued September 8, 1952.
Decided September 10, 1952.
Before Judges JAYNE, PROCTOR, and SCHETTINO.
Mr. Harry Green argued the cause for appellants (Messrs. Hodes & Hodes, attorneys; Mr. William Hodes).
Mr. Bernard Freedman argued the cause for respondents (Messrs. Koehler, Augenblick & Freedman, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Ewart in Sexton v. Bates, 17 N.J. Super. 246 (Law Div. 1951).